REQUESTED BY: Dear Senator Koch:
In reply to your inquiry concerning the constitutionality of the provisions of LB 164, this is to advise that we have recently examined the bill, as amended through March 26, and concluded that there were no apparent violations of any provisions of the Constitution.
With regard to your concern of the effect the bill, as amended, might have on the use of individual property, consideration must be given to the following rule stated by the Supreme Court in Kuester v. State, 191 Neb. 680,217 N.W.2d 180:
   "The right of an owner to use his property is subject to reasonable regulations, restrictions, and control by the State in the legislative exercise of the police power of the State."
With regard to your concern of the effect the bill, as amended, might have on existing contracts for the use of property for the conduct of bingo, consideration must be given to the following rules stated by our Supreme Court inPlacek v. Edstrom, 151 Neb. 225, 37 N.W.2d 203:
   "Private rights must yield to the public welfare, and one whose rights are appropriately declared and defined by a valid legislative enactment under the police power of the state cannot, by purported contractual authority or otherwise, avoid observance thereof or make such legislation ineffectual."
Per your request we have reexamined the provisions of LB 164 as amended through the E  R amendments of April 3, and considering the above rules stated by our Supreme Court we again conclude that the bill, as amended, would withstand a challenge on constitutional grounds.